                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

       Plaintiff,

     v.                                                  Case No. 20-MJ-890-NJ

JOHN DOE 2,

      Defendant.


 ORDER ON THE GOVERNMENT’S MOTION FOR STAY OF RELEASE ORDER


       On January 30, 2020, I ordered defendant John Doe 2 released with conditions and,

at the request of the government, stayed the order to allow the government to appeal.

Pursuant to 18 U.S.C. § 3145(a)(1), the government has filed its appeal and motion to stay

with the court having original jurisdiction over this case—the Southern District of Texas.

That court has entered an order staying the release of John Doe 2 “until such time as the

defendant is transported to the Southern District of Texas and a detention hearing is held by

the Court.” (Docket # 4-1.) The court further ordered that the defendant be “remanded to

the custody of the United States Marshal Service for immediate transport to the Southern

District of Texas, Houston Division, for all further proceedings.” (Id.) Accordingly, I

construe the government’s current motion to stay as a motion to extend the stay that I

previously ordered which was set to expire today. As such, I grant the motion to stay

(Docket # 4) to allow the Southern District of Texas to consider the government’s appeal.




          Case 2:20-mj-00890-NJ Filed 01/31/20 Page 1 of 2 Document 5
Dated at Milwaukee, Wisconsin this 31st day of January, 2020.

                                         BY THE COURT

                                         s/Nancy Joseph_____________
                                         NANCY JOSEPH
                                         United States Magistrate Judge




                                2
   Case 2:20-mj-00890-NJ Filed 01/31/20 Page 2 of 2 Document 5
